Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1 Applicant’s election of species (intramuscularly) in the reply filed on 10/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-18 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 2/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of trademarked terms has been noted in this application on page 19, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
4. Claims 9, 14 are objected to because of the following informalities:  
For improved language, claims 9, 14 should recite “comprise SEQ ID NO: 1” instead of “have the nucleotide identity of SEQ ID NO: 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 8-18 as submitted 9/22/2022.
As to claims 8, 14, the claims recite “pSARS2 spike glycoprotein (pSARS2-S) from a SARS-CoV-2 coronavirus”. It is not clear what is being recited, as a naturally occurring SARS-CoV-2 coronavirus does not appear to have “a pSARS2 spike glycoprotein” or “pSARS2-S”, as the p appears to refer to a plasmid. It is noted the instant specification teaches “SARS-CoV-2 DNA vaccine construct (pSARS2-S)” on p. 5. It appears the claims intend to recite “a plasmid encoding (or comprising) spike glycoprotein from a SARS-CoV-2 coronavirus”.
Further, claims 8, 14 recite “the pSARS2-S N-terminal signal peptide”. There is insufficient antecedent basis for this limitation in the claim. The claim should be clear to include such a signal peptide before referring to it having been replaced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 8, 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashem (US20200164058)(See PTO-892: Notice of References Cited) in view of Zhu et al. (US20220098242)(See PTO-892: Notice of References Cited).
See claims 8, 10, 11, 12, 13 as submitted 9/22/2022.
See also the 35 U.S.C. 112(b) rejection above. In view of the indefiniteness, “pSARS2 spike glycoprotein (pSARS2-S) from a SARS-CoV-2 coronavirus” and “pSARS2-S” is interpreted as reading upon “spike glycoprotein from a SARS-CoV-2 coronavirus”.
Hashem et al. teaches: polypeptide for inducing immune response (abstract); DNA plasmid [0082](as recited in claim 8); MERS-CoV, wherein viral proteins from other coronaviruses such as coronavirus S proteins, may be substituted for the S proteins of MERS-CoV in the polypeptide according to the invention [0046](as recited in claim 8); wherein the coding sequences are codon optimized [0125](as recited in claim 8); wherein signal peptide may be incorporated at N terminus to traffic the polypeptide out of a cell in which it is expressed [0064]; wherein signal peptides are heterogeneous and are functionally interchangeable even between different species [0064]; wherein S protein signal peptide is found in S protein [0032]; wherein embodiment of fusion protein engineered to be secretable does not maintain signal peptide from S protein [0065]; wherein in other embodiments, one skilled in the art may select an appropriate signal peptide for use with the invention [0067](as recited in claim 8); administration of nucleic acid based vaccine (claim 20 of Hashem)(as recited in claim 8); intramuscular injection [0082](as recited in claim 10).
Hashem does not teach: SARS-CoV-2; IgG2.
Zhu et al. teaches: SARS CoV-2 spike antigen [0007]; signal peptides [0099]; wherein peptide helps translocate peptide to cell membrane [0099]; wherein exemplary signal peptides sequences include human IgG2 (Table 1).
One of ordinary skill in the art would have been motivated to use antigen and signal peptide as taught by Zhu et al. with the construct as taught by Hashem. Hashem teaches or suggests use of coronavirus S antigen and heterogeneous and interchangeable signal peptide, and Zhu et al. teaches such a S antigen and signal peptide (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claims 11-13, Hashem teaches administration of dosages [0095]; including use of two doses [0038]. Thus, such parameters as recited are considered to be those determined by routine optimization to one of ordinary skill in the art in view of the teachings of Hashem in view of Zhu et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen and signal peptide as taught by Zhu et al. with the construct as taught by Hashem. There would have been a reasonable expectation of success given the underlying materials (coronavirus spike proteins and signal peptides as taught by Hashem and Zhu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 8, 9, 11-14, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 of copending Application No. 17/203116.
See claims 8, 9, 11-14, 16-18 as submitted 9/22/2022.
Claims 1, 2, 6 of copending Application No. 17/203116 recite a DNA vaccine able to induce an immune response against a SARS- CoV-2 coronavirus, comprising a DNA plasmid encoding a codon-optimized pSARS2 spike glycoprotein (pSARS2-S) as an immunogen from a SARS-CoV-2 coronavirus, wherein the pSARS2-S is codon-optimized for mammalian expression, and wherein the pSARS2-S N-terminal signal peptide is replaced with a signal peptide from a human IgG2 heavy chain; wherein DNA sequences encoding the codon-optimized pSARS2-S and encoding the signal peptide from the human IgG2 heavy chain have the nucleotide sequence identity of SEQ ID NO:1. It is noted SEQ NO: 1 as recited in claims 1, 2, 6 of copending Application No. 17/203116 is identical to instant SEQ ID NO: 1. Further, it is noted that claims 1, 2, 6 of copending Application No. 17/203116 already recite “vaccine” to “induce an immune response against a SARS- CoV-2 coronavirus”. Thus, it would have been obvious to administer such a vaccine.
Further, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
As to claims 8, 11, 12, 14, 16-18, such parameters as to dosage and concentration as recited are considered to be those determined by routine optimization to one of ordinary skill in the art in view of the teachings of Hashem in view of Zhu et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Thus, although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 8, 9, 11-14, 16-18 and claims 1, 2, 6 of copending Application No. 17/203116 recite a method of inducing an immune response to a pSARS2 spike glycoprotein (pSARS2-S) from a SARS-CoV-2 coronavirus in a subject in need thereof, comprising the steps of administering to a subject a dose of a pharmaceutical composition comprising a DNA plasmid encoding a codon-optimized pSARS2 spike glycoprotein (pSARS2-S) from a SARS-CoV-2 coronavirus, wherein the pSARS2-S is codon-optimized for mammalian expression, wherein the pSARS2-S N-terminal signal peptide is replaced with a signal peptide from a human IgG2 heavy chain; allowing a suitable period of time to elapse; and administering at least one additional dose of the pharmaceutical composition; wherein the DNA sequences encoding the codon-optimized pSARS2-S and the signal peptide from the human IgG2 heavy chain have the nucleotide identity of SEQ ID NO:1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8. Claims 10, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 of copending Application No. 17/203116 as applied to claims 8, 9, 11-14, 16-18 above and further in view of Burt et al. (US20060286124)(See PTO-892: Notice of References Cited).
See claims 10, 15 as submitted as submitted 9/22/2022.
See claims 1, 2, 6 of copending Application No. 17/203116 above.
Claims 1, 2, 6 of copending Application No. 17/203116 do not recite intramuscular administration.
Burt et al. teaches: plasmid [0067]; spike protein as antigen of coronavirus [0043]; intramuscular administration [123].
One of ordinary skill in the art would have been motivated to administer intramuscularly as taught by Burt et al. vaccine as recited in claims 1, 2, 6 of copending Application No. 17/203116. Claims 1, 2, 6 of copending Application No. 17/203116 suggest administering DNA vaccine for inducing immune response against coronavirus, and Burt et al., which also teaches DNA vaccine for inducing immune response against coronavirus, teaches such a method of administration (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for administering intramuscularly as taught by Burt et al. vaccine as recited in claims 1, 2, 6 of copending Application No. 17/203116. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. (U.S. Patent 8541003)(cited in applicant’s IDS submitted 2/15/2022): teaches: SARS S protein expressed with baculovirus signal peptide (as recited in claim 14 of Anderson et al.)
Dong et al. (“A systematic review of SARS-CoV-2 vaccine candidates,” Signal Transduction and Targeted Therapy 5:237 (2020))(cited in applicant’s IDS submitted 2/15/2022) teaches: vaccine platform encoding codon-optimized full length SARS-CoV-2 S protein (p. 5)
Muthumani et al. (“A synthetic consensus anti-spike protein DNA vaccine induces protective immunity against Middle East respiratory syndrome coronavirus in nonhuman primates,” Sci Transl Med 7(301): 301ra132 (2015))(cited in applicant’s IDS submitted 2/15/2022) teaches: DNA plasmids encoding S protein from MERS strains; wherein Ig heavy chain signal peptide was fused to N terminus to facilitate expression (p. 10).
Almansour et al. (“Immunogenicity of Multiple Doses of pDNA Vaccines against SARS-CoV-2,” Pharmaceuticals 14, 39 (2021))(See PTO-892: Notice of References Cited) teaches: SARS-CoV-2 spike protein; signal peptide domain (Figure 1).
Shim et al. (“Intranasal immunization with plasmid DNA encoding spike protein of SARS-coronavirus/polyethylenimine nanoparticles elicits antigen-specific humoral and cellular immune responses,” BMC Immunology 11:65 (2010))(See PTO-892: Notice of References Cited) teaches: SARS-CoV spike protein; codon optimized with natural signal sequence replaced with leader of tPa (p. 6).
Datta et al. (WO2021205184)(See PTO-892: Notice of References Cited) teaches: signal peptide of SEQ ID NO: 3 is derived from human IgG2 (p. 110).
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648